Exhibit 10.22
     
 
AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
dated as of January 15, 2011
between
TRANSCAT, INC.
and
JPMORGAN CHASE BANK, N.A.
     
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
     This Amendment Number Three to Credit Agreement (“Amendment”), dated as of
January 15, 2011, is made by and between TRANSCAT, INC. (the “Borrower”) and
JPMORGAN CHASE BANK, N.A. (the “Lender”).
Statement of the Premises
     The Borrower and the Lender have previously entered into, among other
agreements, a Credit Agreement, dated as of November 21, 2006 as amended by
Amendment Number One to Credit Agreement dated as of August 14, 2008 and
Amendment Number Two to Credit Agreement dated as of February 26, 2010
(collectively, the “Credit Agreement”). The Borrower has requested an extension
of the credit facility under the Credit Agreement. The Borrower and the Lender
desire to amend the Credit Agreement in contemplation of such extension as
referenced herein.
Statement of Consideration
     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
Agreement
     1. Defined Terms. The terms “this Agreement”, “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 4 hereof, the Credit Agreement is hereby amended as follows:
          A. The Definition of “Alternate Base Rate” as set forth in
Section 1.01 of the Credit Agreement is hereby superseded and replaced in its
entirety and amended to read as follows:
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided, that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.”
          B. The Definition of “LIBO Rate” as set forth in Section 1.01 of the
Credit Agreement is hereby amended so that the phrase “Page 3750 of the Dow
Jones Market Service” contained therein is superseded and replaced in its
entirety with “Reuters Screen LIBOR01 Page”.
          C. The Definition of “Maturity Date” as set forth in Section 1.01 of
the Credit Agreement is hereby amended so that the date “August 14, 2011”
contained therein is superseded and replaced in its entirety with “January 15,
2014”.

 



--------------------------------------------------------------------------------



 



2

          D. The Definition of “Permitted Acquisition” as set forth in
Section 1.01 of the Credit Agreement is hereby amended so that subsections
(e) and (k) set forth herein are superseded and replaced in their entirety with
the following:
          “(e) the purchase price (including assumed liabilities) for all
Acquisitions in any twelve month period does not exceed $10,000,000;”
          “(k) before and after giving effect to the Acquisition, the Borrower
shall be in compliance with all financial covenants contained herein and the
Borrower shall have delivered to Lender pro forma financial statements
demonstrating such compliance.”
          E. Section 2.02 of the Credit Agreement, entitled “Loans and
Borrowings” is hereby amended so that the figure “seven (7)” in subsection
(c) thereof is superseded and replaced in its entirety with “five (5)”.
          F. Section 6.08 of the Credit Agreement, entitled “Restricted
Payments; Certain Payments of Indebtedness”, is hereby amended so that (i) the
figure “$1,000,000” contained therein is superseded and replaced in its entirety
with “$2,000,000” and (ii) the last sentence contained therein is superseded and
replaced with the following: “Permitted Dividends” as used herein shall be
dividends authorized and paid by the Borrower in any fiscal year.”
          G. The Schedules to the Credit Agreement are hereby amended so that
they are deleted and replaced in their entirety with the Schedules attached to
this Amendment.
     3. Representations. The Borrower hereby represents and warrants to the
Lender that: (i) the covenants, representations and warranties set forth in the
Credit Agreement are true and correct on and as of the date of execution hereof
as if made on and as of said date and as if each reference therein to the Credit
Agreement were a reference to the Credit Agreement as amended, updated and
modified by this Amendment (other than those which expressly speak only as of a
different date); (ii) no Default or Event of Default specified in the Credit
Agreement has occurred and is continuing, (iii) since the date of the Credit
Agreement, there has been no material adverse change in the financial condition
or business operations of the Borrower which has not been disclosed to Lender;
(iv) the making and performance by the Borrower of this Amendment have been duly
authorized by all necessary corporate action, and do not, and will not,
(a) contravene the Borrower’s certificate of incorporation or by-laws,
(b) violate any law, including without limitation the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or any rule,
regulation (including Regulations T, U or X of the Board of Governors of the
Federal Reserve System) order, writ, judgment, injunction, decree, determination
or award, and (c) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, note, mortgage,
deed of trust or any other material instrument or agreement binding on the
Borrower or any Subsidiary or any of their properties or result in or require
the creation or imposition of any lien upon or with respect to any of their
properties; (v) this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms; (vi) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (a) the due execution, delivery or performance by the Borrower of
this Amendment or any other agreement or document related hereto or contemplated
hereby to which the Borrower is or is to be a party or otherwise bound except
for required filings and approvals under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and the rules and regulations thereunder, or (b) to the
best of the Borrower’s knowledge, the exercise by Lender of its rights under the
Credit Agreement as modified by this Amendment; and (vii) the security interests
and charges granted by the Borrower and its Subsidiary pursuant to the Security
Agreements continue to constitute valid, binding and enforceable, first in
priority Liens on the Collateral, subject only to Liens permitted under the
terms of the Security Agreements and Credit Agreement.



--------------------------------------------------------------------------------



 



3

     4. Conditions of Effectiveness. The effectiveness of each and all of the
modifications contained in the Amendment is subject to the satisfaction, in form
and substance satisfactory to the Lender, of each of the following conditions
precedent:
          A. Lender shall have received 4 duplicate original counterparts of
this Amendment executed by Borrower and Lender.
          B. Lender shall have received a secretarial certificate of the
Borrower in a form reasonably acceptable to Lender, certifying as true and
accurate, copies of the organizational documents and the incumbency of officers
of the Borrower as previously delivered to the Lender, and attaching authorizing
resolutions if necessary.
          C. Lender shall have received a reaffirmation from the Borrower in
form and content reasonably acceptable to Lender reaffirming all of its security
and pledge agreements in favor of Lender.
          D. Lender shall have received a reaffirmation from each subsidiary
that has provided a guaranty or security to the Lender in form and content
reasonably acceptable to Lender.
          E. Lender shall have received a secretarial certificate of each
subsidiary that has provided a guaranty or security to the Lender in form
reasonably acceptable to Lender, certifying as true and accurate, copies of its
organizational documents and incumbency of its officers as previously delivered
to Lender and attaching authorizing resolutions, if necessary.
          F. As of the effective date of this Amendment, no Default or Event of
Default shall have occurred and be continuing.
          G. The representations and warranties contained in Section 3 hereof
and in the Credit Agreement shall be true, correct and complete as of the
effective date of this Amendment as though made on such date (other than those
which expressly speak only as of a different date).
          H. The Lender shall have received such other approvals or documents as
the Lender may reasonably request, and all legal matters incident to the
foregoing shall be satisfactory to the Lender and its counsel.
     5. Covenants.
          A. Borrower hereby covenants and agrees to cooperate with Lender in
any manner reasonably necessary in order to promptly continue, or in the case of
after-acquired property, create a first lien in favor of Lender, in all personal
property assets acquired by Borrower or its Subsidiaries, including without
limitation, (i) delivering to Lender evidence of termination of any and all
material liens (as determined by Lender in its sole discretion) on the assets to
be acquired by Borrower or its Subsidiaries; and (ii) obtaining appropriate
landlord waivers as requested by Lender.
          B. Borrower agrees to pay all out-of-pocket expenses and fees of
Lender in connection with the negotiation, preparation and execution of this
Amendment and any related document, including the reasonable fees and
disbursements of counsel to Lender.
     6. Reference to and Effect on Loan Documents.
          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,’ “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------



 



4

          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          C. The amendments set forth in Section 2 hereto are only applicable
and shall only be effective in the specific instance and for the specific
purpose for which made, are expressly limited to the facts and circumstances
referred to herein, and shall not operate as (i) a waiver of, or consent to
non-compliance with any other provision of the Credit Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
Lender under the Credit Agreement or any Loan Document, or (iii) a waiver or
modification of, or consent to, any Event of Default or Default under the Credit
Agreement or any Loan Document.
     7. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.
     8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     9. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

              BORROWER:   TRANSCAT, INC.    
 
           
 
  By:   /s/ John J. Zimmer
 
   
 
  Name:   John J. Zimmer    
 
  Title:   CFO    

[Signature Page to Amendment Number Three to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Thomas C. Strasenburgh
 
Thomas C. Strasenburgh    
 
      Vice President    

[Signature Page to Amendment Number Three to Credit Agreement]

 